Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May 03, 2022.  The current application is a continuation of application 17/315014, now patent US 11,343,455 B2 (issued on 05/24/2022), which is a continuation of application 16/844670, now patent US 11,032,504 B2 (issued on 06/08/2021), which is a continuation of application 16/055377, now patent US 10,645,321 B2 (issued on 05/05/2020), which is a continuation of application 15/671227, now patent US 10,044,962 B2 (allowed on 08/07/2018), which is a continuation of application 15/146099, now patent US 9,762,832 B2 (allowed on 09/12/2017), which is a continuation of application 14/363971, now patent US  9,363,451 B2 (allowed on 06/07/2016). The Examiner acknowledges the following:
3.	The drawings filed on 05/03/2022 are accepted by the Examiner.
4.	 Current claims 1 – 16 are pending and they are being considered for examination.


Information Disclosure Statement
5.	The IDS document filed on 08/03/2022 is acknowledged.

Priority
6.	 Priority documents referring to a PCT application document PCT/JP2012/081755 with filing date 12/07/2012 and a Japanese application JP-2011-277076 with foreign priority date of December 19, 2011, filed to the office with application 15/671227, on 11/20/2017 is acknowledged.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and parent application 17/315014 (US 11,343,455 B2) allowed on May 24, 2022 have a Double Patent issue.

Regarding Claims 1 and 15:
Claims 1 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent Application No. 17/315014 (US 11,343,455 B2) allowed on May 24, 2022, which is now allowed in view of Machida (US 2005/0098797 A1) and Ammo (US 10,044,962 B2). 
	As indicated in Table 1 below as for the underlined portion/limitations of claim 1 of parent are almost identical to present claim 1 and claim 15 combined and they were already claimed in the parent patent 11,343,455 B2. Just because Applicant changed the “imaging device” of parent claim 1 by “light detecting device” in the child application, it does not make the child application patentably distinct from each other, since according to the invention being disclosed and as indicated in Fig 1, which defines the imaging device or the light detection portion 4 that includes pixels 3 that detect the incident light. Additionally, by changing the term “an amplifier transistor” by “a pixel transistor”, which is shown in Fig 2 and Fig 3, as the amplifier transistor Tr3, it does not make claims 1 and 15 of the instant application, patentably distinct from parent patent US 11,343,455 B2. Everything else in the claim disclosure of both claims is identical to the parent patent. See Table I for clarity, wherein the aforementioned terms are identified in Italic bolded and underlined.
Therefore, claims 1 and 15 are rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 1 of the parent issued patent 11,343,455 B2.

Regarding Claims 2 – 14:
	As it is shown in Table I, the limitations, for example, claim 2 is identical to the wording in claim 2 of the parent patent, wherein claim 2 was just included into the Table I for showing what the Examiner considered. As for the other claims 3 – 14, they have as claim 2, identical disclosure to claims 3 – 14 of parent patent. Claims 2 – 14 were already patented in great parent patent US 11,343,455 B2.
Therefore, claims 2 – 14 are rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 2 – 14 of the parent issued patent 11,343,455 B2.
Regarding Claim 16:
	Current claim 16 corresponds to an electronic apparatus with the light detection device of current claim 1 and it includes similar limitations as parent claim 15. As it is shown in Table I, the only difference between the instant claim 16 and claim 15 of parent is that Applicant changed the term “an amplifier transistor” by “a pixel transistor” and that does not make instant claim 16 patentably distinct from parent claim 15, since according to the invention being disclosed and as indicated in Fig 1, which defines the imaging device or the light detection portion 4 that includes pixels 3 that detect the incident light. Additionally, by changing the term “an amplifier transistor” by “a pixel transistor”, which is shown in Fig 2 and Fig 3, as the amplifier transistor Tr3, it does not make claims 1 and 15 of the instant application, patentably distinct from parent patent US 11,343,455 B2. Everything else in the claim disclosure of both claims is identical to the parent patent. See Table I for clarity, wherein the aforementioned terms are identified in Italic bolded and underlined.
Therefore, claim 16 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 15 of the parent issued patent 11,343,455 B2.


Note: Please, see Table I for the comparison between the claims of the parent patent US 11,343,455 (1st column) and the present application as the apparatus claims (2nd column). The underlined portions in both columns indicate what is equivalent in the parent and in the current application.

Table I: Comparison between the parent application 17/315014 (US 11,343,455 B2) and child application 17/735246
parent 17/315014- now US 11,343,455 B2 
child 17/735246
1. An imaging device, comprising: a semiconductor layer including a first surface side and a second surface side, 

  wherein the first surface side is opposite to the second surface side; 

  a first photoelectric conversion portion disposed in the semiconductor layer; 

  a first transfer transistor disposed at the first surface side; 

  a first floating diffusion region disposed in the semiconductor layer; and 

an amplifying transistor disposed below the first surface side, wherein the amplifying transistor includes a fin type gate electrode.


the first photoelectric conversion portion and the first transfer transistor are in a first region of the imaging device, and

the amplifying transistor is in a second region of the imaging device

1. A light detecting device, comprising: a semiconductor layer including a first surface side and a second surface side, 

wherein the first surface side is opposite to the second surface side; 

a first photoelectric conversion portion in the semiconductor layer; 

a first transfer transistor at the first surface side; 

a first floating diffusion region in the semiconductor layer; and 

a pixel transistor below the first surface side, wherein the pixel transistor includes a fin type gate electrode, 



the first photoelectric conversion portion and the first transfer transistor are in a first region of the light detecting device, and 

the pixel transistor is in a second region of the light detecting device.

15. The light detecting device according to claim 1, wherein the pixel transistor is an amplifying transistor.

Note: According to the instant invention the light detecting device corresponds to an imaging device with pixel area 4 including pixels 3 that detect the incident light (See Fig 1) and the pixel transistor corresponds to an amplifying transistor Tr3 (See Fig 2 and 3).
As for clarity these limitations are set in Italic bolded and underlined.


2. The imaging device according to claim 1, wherein the first transfer transistor transfers charges from the first photoelectric conversion portion to the floating diffusion.
2. The light detecting device according to claim 1, wherein the first transfer transistor transfers charges from the first photoelectric conversion portion to the floating diffusion.


15. An electronic apparatus, comprising: a semiconductor layer including a first surface side and a second surface side, 

wherein the first surface side is opposite to the second surface side; 

a photoelectric conversion portion in the semiconductor layer; 

a transfer transistor at the first surface side; 

a floating diffusion region in the semiconductor layer; and 

an amplifying transistor below the first surface side, wherein the amplifying transistor includes a fin type gate electrode, 

the photoelectric conversion portion and the transfer transistor are in a first region of the electronic apparatus, and 

the amplifying transistor is in a second region of the electronic apparatus.
16. An electronic apparatus, comprising: a semiconductor layer including a first surface side and a second surface side, 

wherein the first surface side is opposite to the second surface side; 

a photoelectric conversion portion in the semiconductor layer; 

a transfer transistor at the first surface side; 

a floating diffusion region in the semiconductor layer; and 

a pixel transistor below the first surface side, wherein the pixel transistor includes a fin type gate electrode, 

the photoelectric conversion portion and the transfer transistor are in a first region of the electronic apparatus, and 

the pixel transistor is in a second region of the electronic apparatus.



15. The light detecting device according to claim 1, wherein the pixel transistor is an amplifying transistor.

Note: According to the instant invention the light detecting device corresponds to an imaging device with pixel area 4 including pixels 3 that detect the incident light (See Fig 1) and the pixel transistor corresponds to an amplifying transistor Tr3 (See Fig 2 and 3).
As for clarity these limitations are set in Italic bolded and underlined.










In conclusion, instant application claims 1 – 16 are rejected under nonstatutory obviousness-type double patenting in view of the references cited, and they are anticipated and fully encompassed by claims 1 – 15 of the parent issued patent 11,343,455 B2.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Inaba, US 8.169.009 B2 – it teaches a semiconductor device comprising: N (N is an integer equal to or larger than 2) fins made of a semiconductor material aligned in parallel with each other; a gate electrode formed on both side surfaces of the N fins to cross the fins; source/drain layers formed in each of the N fins by sandwiching the gate electrode; a first wiring connected to one of the source/drain layers via a first contact formed in M fins (M is an integer equal to or larger than 2 and equal to or smaller than N); and a second wiring connected to the other one of the source/drain layers via a second contact formed in K fins (K is an integer smaller than M) and isolated from the first wiring, wherein the first and second contacts are associated with the same gate electrode.
2. J. Hoentschel et al., US 2010/0164530 A1 – it teaches a semiconductor device, comprising: a plurality of semiconductor fins, each of which comprises at least one end portion individually electrically accessible and a channel portion connecting to said end portion; a gate electrode structure formed adjacent to said channel portion of each of said plurality of semiconductor fins so as to enable controlling of channel regions provided in said channel portion; a controllable interconnect structure connecting to a first transistor terminal and to each of said individually electrically accessible end portions, said controllable interconnect structure being configured to individually control connection of each of said end portions to said first transistor terminal; and a second transistor terminal electrically connected to each of said channel portions.
3. J. Hong et al., US 2020/0127123 A1 – it teaches a system on chip comprising: a first field effect transistor; and a second field effect transistor, wherein the first and second field effect transistors each comprise: a fin comprising silicon; a source electrode and a drain electrode on opposite sides of the fin; a gate stack on a channel portion of the fin; and gate spacers on extension portions of the fin, wherein the channel portion of the fin has a first width and the extension portions of the fin have a second width less than the first width, wherein the first field effect transistor is an nFET and the second field effect transistor is a pFET and, wherein the second width of the first field effect transistor is different than the second width of the second field effect transistor.
4. H. Ammo; US 11,343,455 B2 – it is the parent of the instant application and it teaches the same subject matter. It presents a double patent issue with the current application.


Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697